Hill, J.
Where, upon the trial of one charged with manufacturing whisky, the evidence of the State showed that as the officers approached a distillery, which was then in actual operation “ and running oil whisky,” the defendant and two other men (the only persons at the distillery) fled and escaped; and where the defendant in his statment to the jury made no explanation of his flight, but asserted • that he was never at the distillery, and that on the occasion when 'it was raided he was at a certain designated place far from the distillery, and introduced testimony which tended to sustain his alibi; and where the jury returned a verdict of guilty, and their finding was approved by the trial court, the Court of Appeals, to which the ease was carried by motion for new trial, which contained only the usual general grounds, has not “ authority to interfere,” it appearing that there was some evidence to support the verdict. Alfred v. State, 6 Ga. 483 (2); Sewell v. State, 76 Ga. 836; Kidd v. State, 101 Ga. 528 (3), 529 (28 S. E. 990); L. & N. R. Co. v. Gilbert, 144 Ga. 89 (86 S. E. 217); Ala. Great So. R. Co. v. Brock, 141 Ga. 840 (2) (82 S. E. 225).

All the Justices concur.